DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “heating elements” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “heating element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “heating” and “configured to heat the feed water into water vapor” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The auxiliary heating element(s) 155 may be made of metal and may generate heat when electricity is passed through them,” (paragraph [0072]). Note: Although this disclosure does not clearly describe a structure associated with the heating elements, a person having ordinary skill in the art would understand this disclosure to indicate that the heating elements are electrically powered heating elements, e.g. electrical resistance heaters, electrical induction heaters, Peltier cells, etc.
Accordingly, the claimed “heating elements” has been interpreted as electrically powered heating elements, e.g. electrical resistance heaters, electrical induction heaters, Peltier cells, etc., as well as equivalents thereof.

Claim Objections
Claims 1-3, 5-8, and 10 are objected to because of the following informalities:  
With regard to claim 1: In line 9, the word “condensate” should be replaced with --condense--.
Claim 1 recites “determine a rate of change of temperature of the feed water inside the feed water reservoir from the temperature measurements,” in lines 16-17. The phrasing of this limitation is somewhat awkward, particularly in comparison to the following limitation of lines 18-19, which describes a similar configuration in a more eloquent manner.
Applicant should lines 16-17 of claim 1 to recite --determine, based on the temperature measurements, a rate of change of temperature of the feed water inside the feed water reservoir;--.
With regard to claim 2: In lines 1-2, the phrase “wherein the controller is configured” should be replaced with --wherein the controller is further configured--.
With regard to claim 3: At the end of line 6, following the semicolon, delete the word “and”.
With regard to claim 3: In line 9, delete the phrase “wherein the controller is configured to”.
With regard to claim 4: In line 6, the phrase “wherein the controller is configured” should be replaced with --wherein the controller is further configured--.
With regard to claim 4: In line 8, the phrase “wherein the controller is configured” should be replaced with --wherein the controller is further configured--.
With regard to claim 5: In line 4, replace “is not going to reach” with --will not reach--.
With regard to claim 6: In line 4, replace “is going to reach” with --will reach--.
With regard to claim 6: In line 5, replace “is reached” with --will be reached--.
With regard to claim 6: In line 6, replace “remained” with --remaining--.
With regard to claim 7: In Line 4, replace “wherein the controller is configured” with --wherein the controller is further configured--.
With regard to claim 8: In line 5, replace “to allow the sunlight” with --to allow sunlight--.  
With regard to claim 8: In line 5, replace “to heat up the feed water” with --to heat the feed water--.
With regard to claim 10: In line 4, replace “the sunlight” with --sunlight--.
With regard to claim 10: In line 5, replace “the sunlight” with --sunlight--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a controller configured to: receive temperature measurements from the set of temperature sensors; determine a rate of change of temperature of the feed water inside the feed water reservoir from the temperature measurements; determine, based on at least the rate of change of temperature, an amount of water to be purified in a predetermined amount of time; and turn on power to the set of heating elements when the amount of water to be purified is determined to be below a threshold,” in lines 14-21. It is unclear what the phrase “an amount of water to be purified in a predetermined amount of time” is referring to. In particular, it is unclear if said amount of water is a desired amount of water to be purified, i.e. the amount of water that one wishes to purify in a particular amount of time, or if said amount of water is an amount of water that will be purified in a particular amount of time given the prevailing conditions at the time of determination.
Examiner’s understanding is that it is Applicant’s intention to claim the later. Thus, Examiner has interpreted the “amount of water to be purified in a predetermined amount of time” as referring to an amount of water that will be purified in a predetermined amount of time under the prevailing conditions at the time of determination.
To overcome this rejection, Examiner suggests Applicant amend lines 14-21 of claim 1 as follows:
-- a controller configured to:
receive temperature measurements from the set of temperature sensors;
determine a rate of change of temperature of the feed water inside the feed water reservoir from the temperature measurements;
determine, based on at least the rate of change of temperature, an amount of waterthat will be purified in a predetermined amount of time; and
turn on power to the set of heating elements when the amount of waterthat will be purified is determined to be below a threshold.--
Claim 1 recites the limitation "the set of temperature sensors" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
There is antecedent basis for --the set of one or more temperature sensors-- see line 10 of claim 1. However, the is not antecedent basis for “the set of temperature sensors”. Note: The phrase “the set of one or more temperature sensors” requires the presence of at least one temperature sensor, whereas the phrase “the set of temperature sensors” requires the presence of multiple temperature sensors. 
To overcome this rejection, Applicant must either: 1) replace all instances of “the set of temperatures sensors” with --the set of one or more temperature sensors--, or 2) replace “a set of one or more temperature sensors” recited in line 10 of claim 1 with merely --a set of temperature sensors--.
Claim 1 recites the limitation "the set of heating elements" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
There is antecedent basis for --the set of one or more heating elements-- see line 12 of claim 1. However, the is not antecedent basis for “the set of heating elements”. Note: The phrase “the set of one or more heating elements” requires the presence of at least one heating element, whereas the phrase “the set of heating elements” requires the presence of multiple heating elements.
To overcome this rejection, Applicant must either: 1) replace all instances of “the set of heating elements” with --the set of one or more heating elements--, or 2) replace “a set of one or more heating elements” recited in line 12 of claim 1 with merely --a set of heating elements--.
Claims 2-14 are rejected due to their dependency on indefinite claim 1.
Claim 3 recites the limitation "the controller configured to: receive the measurements of the level of feed water in the feed water reservoir from the water level sensors; and determine an amount of feed water in the feed water reservoir from the measurements of the level of feed water in the feed water reservoir," in lines 4-8 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 3 by replacing “the controller configured to:” in line 4 with --wherein the controller is further configured to:--.
Claim 3 recites “the amount of water to be purified” in lines 9-10. As discussed in the 112(b) rejections of claim 1 above, the term “the amount of water to be purified” is unclear.
To overcome this rejection, Applicant should replace “the amount of water to be purified” with --the amount of water that will be purified--.
Claim 3 recites the limitation "the water level sensors" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
There is antecedent basis for --the set of one or more water level sensors-- see line 2 of claim 3. However, the is not antecedent basis for “the water level sensors”. Note: The phrase “the set of one or more water level sensors” requires the presence of at least one water level sensor, whereas the phrase “the set of temperature sensors” requires the presence of multiple water level sensors.
To overcome this rejection, Applicant must either: 1) replace all instances of “the water level sensors” with --the set of one or more water level sensors--, or 2) replace “a set of one or more water level sensors” recited in line 2 of claim 3 with merely --a set of water level sensors--.
Claim 4 recites “the amount of water to be purified” in line 8. As discussed in the 112(b) rejections of claim 1 above, the term “the amount of water to be purified” is unclear.
To overcome this rejection, Applicant should replace “the amount of water to be purified” with --the amount of water that will be purified--.
Claim 5 recites “the amount of water to be purified” in line 2. As discussed in the 112(b) rejections of claim 1 above, the term “the amount of water to be purified” is unclear.
To overcome this rejection, Applicant should replace “the amount of water to be purified” with --the amount of water that will be purified--.
Claim 6 recites “the amount of water to be purified” in line 2. As discussed in the 112(b) rejections of claim 1 above, the term “the amount of water to be purified” is unclear.
To overcome this rejection, Applicant should replace “the amount of water to be purified” with --the amount of water that will be purified--.
Claim 7 recites “the amount of water to be purified” in line 4. As discussed in the 112(b) rejections of claim 1 above, the term “the amount of water to be purified” is unclear.
To overcome this rejection, Applicant should replace “the amount of water to be purified” with --the amount of water that will be purified--.
Claim 9 recites the limitation "the upper portion material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 9 to recite --the material that is transparent to sunlight-- in place of “the upper portion material”.
Claim 9 recites the limitation "the sunlight entering the upper chamber" in line 2.  There is insufficient antecedent basis for "the sunlight entering the upper chamber" in the claim. There is also insufficient antecedent basis for “the upper chamber” in the claim.
To overcome this rejection, Applicant should amend claim 9 to recite --sunlight passing through the upper portion of the frame--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US 2018/0305222), hereafter referred to as Benz, in view of Maier (DE 3539086; English language translation obtained from Espacenet) and Park et al. (US 2012/0061229), hereafter referred to as Park.
With regard to claim 1: Benz teaches a water purification device (abstract), the device comprising:
A feed water reservoir (heating vessel) 202 configured to store feed water (impure water) 212 (Figure 2, paragraphs [0030] and [0031]). 
A water vapor chamber (outer housing 220 + area delimited by screens 242 and 234) 220+242/232 configured to receive water vapor generated from heating the feed water 212 in the feed water reservoir 202 (Figure 2, paragraphs [0030]-[0034], [0038], [0040]).
A condensation chamber (second heat exchanger) 208 configured to receive the water vapor and condense the water vapor into purified water (Figure 2, paragraphs [0030] and [0040]).
A Peltier device (Peltier cell) 204 comprising a hot side and a cold side, wherein the hot side is configured to heat the feed water 212 into water vapor and the cold side is configured to condense the water vapor into purified water (Figure 2, paragraph [0030] and [0036]-[0040]).
And a set of one or more heating elements (one or more additional Peltier cells) 204 configured to heat the feed water into water vapor (Figure 2, paragraph [0030] and [0036]-[0040]).
Benz at least suggests including a controller (not shown) configured to regulate operation of the heating elements (i.e. the Peltier cells), by for example, regulating on/off time, voltage supply, current supply, duty cycle, etc. of the heating elements to provide the desired amount of heat to the heating vessel and the impure water therein (paragraph [0020]). It is noted that said suggestion is made in reference to the embodiment of Figure 1, rather than in reference to the embodiment of Figure 2, which is the embodiment relied upon in this rejection. However, the fact that Benz suggests the inclusion of such a controller with reference to one embodiment of her invention would suggest to one of ordinary skill in the art the use such a controller in any other embodiment of Benz. Furthermore, there is clear motivation to add such a controller to any embodiment of Benz that does not comprise one, as Benz teaches that such a controller controls the heating elements (i.e. the Peltier Cells) so as to provide the desired amount of heat to the heating vessel and the impure water therein (paragraph [0020]).
If it were not already implicitly present in the embodiment of Benz Figure 2, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Benz by adding to the embodiment of Benz Figure 2 (which is the embodiment relied upon in this rejection) a controller configured to regulate operation of the heating elements (i.e. the Peltier cells) 204, by for example, regulating on/off time, voltage supply, current supply, duty cycle, etc. of the heating elements, in order to obtain a system which is capable of automatically regulating the operation of the heating elements to provide the desired amount of heat to the heating vessel 202 and the impure water 212 therein.
Modified Benz is silent to a set of one or more temperature sensors configured to measure a temperature of the feed water inside the feed water reservoir. Modified Benz is also silent to a controller configured to: receive temperature measurements from the set of temperature sensors; determine a rate of change of temperature of the feed water inside the feed water reservoir from the temperature measurements; determine, based on at least the rate of change of temperature, an amount of water to be purified (i.e. the amount of water that will be purified) in a predetermined amount of time; and--2--Attorney Docket No.: HTMN.P0001CIP1 USPTO Serial No.: 17/516,178turn on power to the set of heating elements when the amount of water to be purified (i.e. the amount of water that will be purified) is determined to be below a threshold.
However, as discussed above, Benz suggests the use of a controller (not shown) configured to regulate operation of the heating elements (i.e. the Peltier cells), by for example, regulating on/off time, voltage supply, current supply, duty cycle, etc. of the heating elements to provide the desired amount of heat to the heating vessel and the impure water therein (paragraph [0020]). Said controller is configured to control heating of the water in the feed water reservoir by, among other things, turning the heating elements (Peltier Cells) on and off. A person having ordinary skill in the art would recognize that the use of one or more temperature sensors in connection with said controller for measuring the temperature of the feed water inside of the feed water reservoir would be advantageous. Specifically, a person having ordinary skill in the art would recognize that such sensors represent a means of providing to the controller with feedback on the progress/effectiveness of the heating carried out by the heating elements (Peltier Cells). A person having ordinary skill in the art would further recognize that such feedback regarding the progress/effectiveness of the heating is necessary for the controller to effectively control the heating by the heating elements.
Furthermore, the use of temperature sensor measurements for controlling the on/off state of heating elements in evaporation devices is known in the art. For example, Maier teaches an apparatus for purifying a solvent by evaporation (paragraph [0001] of Espacenet translation), the apparatus comprising: A feed reservoir (container) 15 configured to store feed solvent, a plurality of heating elements in the form of Peltier devices (cells) 17, each comprising a hot side to heat the feed solvent in the feed reservoir to vapor, a sensor 32 posited within the feed reservoir 15 to measure a temperature of the feed solvent inside the feed reservoir 15, and a controller (temperature switch) 31 configured to switch off the heating elements 17 when an adjustable temperature limit is exceeded (Figure 2, paragraphs [0009]-[0015] of Espacenet translation). Although it is not explicitly taught, the above described disclosure of Maier implicitly discloses, or at least suggests, that the controller (temperature switch) 31 should be configured to switch the heating elements 17 on when the temperature measured by the temperature sensor falls below a threshold, e.g. below the temperature limit.
Further yet, it is known in the art to provide evaporation units with temperature controller that control the rate at which the evaporation unit is heated. For example, Park teaches a device for evaporative separation and condensation of a mixture (abstract), the device comprising a temperature controller which controls the rate at which the temperature of the substance to be evaporated (vaporized) is raised, i.e. by controlling the “raising temperature rate” (paragraph [0025]). More specifically, Park teaches a device comprising: a feed reservoir (sample vaporizing unit) 2 configured to store a feed (sample) and heat said feed so as to vaporize said feed, a heating element (heater) 2-2 for heating the feed reservoir 2, wherein the heating element 2-2 is a thermoelectric heating element, a temperature measuring unit 3 comprised of at least one temperature sensor and configured to measure the temperature within the feed reservoir, a temperature controller 7-2 configured to control the power supplied to heating element 2-2 to maintain the temperature of the sample cell at a desired temperature (Figures 2 and 9. Paragraphs [0044], [0045], [0049], [0050], [0065], [0066]), wherein the temperature controller 7-2 is configured to control the heating element 2-2 via a heating power supplier 7-1 in accordance with a preset temperature ramping rate, i.e. a desired rate at which the temperature of the feed is to be changed (increased) by the heating element 2-2 (Figure 9, paragraphs [0075]-[0082]). Although it is not explicitly taught, the disclosure of Park at least suggests configuring the controller to increase or cut the power supply to the heater when the actual temperature ramping rate is respectively above or below the preset (desired) temperature ramping rate.
Even further, a person having ordinary skill in the art and an understanding of evaporation processes will understand that when purifying water by evaporation, the rate at which said water is heated so as to bring the temperature thereof to boiling to induce evaporation thereof will necessarily and clearly have an impact on the amount of water that will be purified in a given time. In particular, a person having ordinary skill in the art will understand that heating water more quickly will result in a greater amount of water being boiled and thus purified in a particular amount of time. Likewise, a person having ordinary skill in the art would recognize that heating water more slowly will result in a lesser amount of water being boiled and thus purified in a particular amount of time. Thus, a person having ordinary skill in the art would recognize that heating rate can be controlled to boil (and thus purify) a desired amount of water within a particular span of time. 
Together, the teachings of Maier and Park would suggest to one of ordinary skill in the art a controller configured to: receive temperature measurements from a set of one or more sensors in a feed water reservoir; determine, based on the temperature measurements, a rate of temperature change of the feed water inside the feed water reservoir; determine, based on the rate of temperature change, an amount of water to be purified (i.e. that will be purified) in a predetermined amount of time; and turn on power to a set of heating elements when the amount of water to be purified (i.e. that will be purified) in a predetermined amount of time is determined to be below a threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Benz in view of Maier and Park by adding a set of one or more temperature sensors configured to measure a temperature of the feed water inside the feed water reservoir, and by configuring the controller to: receive temperature measurements from the set of temperature sensors; determine a rate of change of temperature of the feed water inside the feed water reservoir from the temperature measurements; determine, based on at least the rate of change of temperature, an amount of water to be purified (i.e. the amount of water that will be purified) in a predetermined amount of time; and--2--Attorney Docket No.: HTMN.P0001CIP1 USPTO Serial No.: 17/516,178turn on power to the set of heating elements when the amount of water to be purified (i.e. the amount of water that will be purified) is determined to be below a threshold, in order to obtain a water purification device which can provide feedback to the controller regarding the progress/effectiveness of the heating necessary for the controller to effectively control the heating by the heating elements, and in order to obtain device which is capable of controlling the heating of feed water in a manner so as to ensure that a desired amount of feed water per unit time is purified.
With regard to claim 2: Modified Benz is silent to the controller being further configured to turn off the power to the heating elements when the temperature of the feed water inside the feed water reservoir reaches a boiling point.
However, as discussed in the rejection of claim 1 above, Maier teaches an apparatus for purifying a solvent by evaporation (paragraph [0001] of Espacenet translation), the apparatus comprising: A feed reservoir (container) 15 configured to store feed solvent, a plurality of heating elements in the form of Peltier devices (cells) 17, each comprising a hot side to heat the feed solvent in the feed reservoir to vapor, a sensor 32 posited within the feed reservoir 15 to measure a temperature of the feed solvent inside the feed reservoir 15, and a controller (temperature switch) 31 configured to switch off the heating elements 17 when an adjustable temperature limit is exceeded (Figure 2, paragraphs [0009]-[0015] of Espacenet translation). This teaching by Maier would suggest to one of ordinary skill in the art a controller configured to turn off one or more of the heating elements when a temperature threshold is reached. A person having ordinary skill in the art would recognize that the boiling point of water is a suitable temperature threshold at which to turn off some of the heating elements in Benz. In particular, a person having ordinary skill in the art would recognize that to boil water that is at its boiling point, only the addition of latent heat of vaporization is needed. A person having ordinary skill in the art would recognize that in Benz, the latent heat of vaporization is provided to the feed reservoir by the hot side of the Peltier cell and is obtained at the cold side of the Peltier cell from the latent heat of condensation of vapor condensing in the condenser. Thus, a person having ordinary skill in the art would recognize that a lesser amount of heating is required in modified Benz once the boiling point of the fluid is reached.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Benz by further configuring the controller to turn off the power to the heating elements when the temperature of the feed water inside the feed water reservoir reaches a boiling point, in order to obtain a system which saves energy by automatically disabling one or more of the heating elements (i.e. additional Peltier devices beyond the first Peltier device) when the boiling point of the water is reached and additional heating to raise liquid temperature is no longer required.
With regard to claim 3: The device of modified Benz includes a set of one or more level sensors configured to measure a level of the feed water 212 in the feed water reservoir 202 (Benz: paragraph [0042]).
In modified Benz, the controller is further configured to: receive the measurements of the level of feed water 212 in the feed water reservoir 202 from the water level sensors and determine an amount (i.e. a level) of feed water 212 in the feed water reservoir from the measurements of the level of feed water in the feed water reservoir 202 (Benz: paragraph [0042]).
Modified Benz is silent to the controller being configured to determine, further based on the amount of feed water in the feed water reservoir, the amount of water to be purified (i.e. the amount of water that will be purified) in the predetermined amount of time.
However, a person having ordinary skill in the art would recognize that such a configuration, i.e. a configuration which allows the controller to factor in an amount of feed water present in the reservoir when determining the amount of feed water that will be purified in a predetermined amount of time, is necessary to actually enable the controller to determine the amount of feed water that will be purified in a predetermined amount of time. In particular, a person having ordinary skill in the art would recognize that the controller would be unable to accurately determine the amount of feed water that would be purified in a predetermined time without factoring in knowledge the amount of raw feed water which is presently undergoing heating/evaporation in the reservoir.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Benz by further configuring the controller to determine, further based on the amount of feed water in the feed water reservoir, the amount of water to be purified (i.e. the amount of water that will be purified) in the predetermined amount of time, in order to obtain a device wherein the controller is configured in a manner to actually allow said controller to make an accurate determination of the amount of feed water which will be purified by factoring in the amount of raw feed water that is actually present.
With regard to claim 5: Modified Benz does not explicitly teach that determining the amount of water to be purified (i.e. the amount of water that will be purified) is below the threshold comprises determining that the temperature of the feed water in the feed water reservoir will not reach a boiling point in the predetermined amount of time.  
 However, configuring the controller such that determining the amount of water to be purified (i.e. the amount of water that will be purified) is below the threshold comprises determining that the temperature of the feed water in the feed water reservoir will not reach a boiling point in the predetermined amount of time, would be considered by one of ordinary skill in the art to be an obvious extrapolation of configuring the controller to make a determination that the amount of water that will be purified in a predetermined amount of time is below a threshold. In particular, the device of modified Benz is a device which purifies water by boiling said water (Benz: paragraphs [0019] and [0032]). Bearing this in mind, a person having ordinary skill in the art would recognize that, if the feed water within Benz were being heated at a rate which would not result in it boiling within an arbitrarily selected length of time deemed to be an acceptable length of time to wait for said boiling, then the device of Benz would be operating in a manner which would be clearly timewise inefficient (i.e. inefficient with respect to the amount of time taken). Such timewise inefficient operation would be seen as undesirable, and thus something to be avoided, by one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Benz by configuring the controller such that determining the amount of water to be purified (i.e. the amount of water that will be purified) is below the threshold comprises determining that the temperature of the feed water in the feed water reservoir will not reach a boiling point in the predetermined amount of time, in order to obtain a device which operates so as to purify (i.e. by boiling) an amount of water in a particular span of time which is deemed to be timewise efficient (i.e. efficient with respect to the amount of time taken).
With regard to claim 6: Modified Benz does not explicitly teach that determining that the amount of water to be purified is below the threshold comprises determining that the temperature of the feed water in the feed water reservoir is going to reach a boiling point in the predetermined amount of time but the boiling point will be reached when there is not enough time remaining to purify the threshold amount of water within said predetermined amount of time.
However, configuring the controller such that determining the amount of water to be purified (i.e. the amount of water that will be purified) is below the threshold comprises determining that the temperature of the feed water in the feed water reservoir is going to reach a boiling point in the predetermined amount of time but the boiling point will be reached when there is not enough time remaining to purify the threshold amount of water within said predetermined amount of time, would be considered by one of ordinary skill in the art to be an obvious extrapolation of configuring the controller to make a determination that the amount of water that will be purified in a predetermined amount of time is below a threshold. In particular, the device of modified Benz is a device which purifies water by boiling said water (Benz: paragraphs [0019] and [0032]). Bearing this in mind, a person having ordinary skill in the art would recognize that, if the feed water within Benz were being heated at a rate which would not result in it boiling quickly enough so as to purify (by boiling) a desired amount of water within an arbitrarily selected amount of time deemed an acceptable amount of time to wait for said desired amount of water to be purified (by boiling), then the device of Benz would be operating in a manner which would be clearly timewise inefficient (i.e. inefficient with respect to the amount of time taken). Such timewise inefficient operation would be seen as undesirable, and thus something to be avoided, by one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Benz by configuring the controller such that determining the amount of water to be purified (i.e. the amount of water that will be purified) is below the threshold comprises determining that the temperature of the feed water in the feed water reservoir will reach a boiling point in the predetermined amount of time but the boiling point will be reached when there is not enough time remaining to purify the threshold amount of water within said predetermined amount of time, in order to obtain a device which operates so as to purify (i.e. by boiling) an amount of water in a particular span of time which is deemed to be timewise efficient (i.e. efficient with respect to the amount of time taken).
With regard to claim 7: Modified Benz may be characterized, in the alternative to the characterization described in the rejection of claim 1 above, as having a water vapor chamber comprised of the area delimited by screens 242 and 234 and configured to receive water vapor generated from heating the feed water 212 in the feed water reservoir 202 (Benz: Figure 2, paragraphs [0030]-[0034], [0038], [0040]), i.e. as opposed to having a water vapor chamber comprised of the outer housing 220 AND the area delimited by screens 242 and 234 as described in the rejection of claim 1 above.
Under this alternative characterization, modified Benz further comprises a frame (outer housing) 220 encompassing the feed water reservoir 202, the water vapor chamber (the area delimited by screens 242 and 234), the condensation chamber 208, the Peltier device 204, and the heating elements (i.e. the additional Peltier devices 204 (Benz: Figure 2, paragraphs [0030]-[0034], [0038], [0040]).
Modified Benz does not explicitly teach that the controller is configured to determine the amount of water to be purified (i.e. the amount of water that will be purified) in the predetermined amount of time further based on a temperature outside the frame of the water purification device. 
However, a configuration of the controller which determines the amount of water that will be purified in the predetermined amount of time partially on the basis of a temperature outside the frame of the water purification device would be obvious to one of ordinary skill in the art. In particular, a person having ordinary skill in the art would recognize that the starting temperature of the feed water, i.e. the temperature of the feed water prior to it entering the device, i.e. through inlet 226 and heat exchanger 210, will play an important roll in determining how quickly said feed water can be boiled, and ultimately how much of said feed water can be purified in the predetermined amount of time. By way of example, a person having ordinary skill in the art would recognize that if the starting temperature of the feed water is relatively low, it will be boiled and thus purified more slowly than a feed water having a relatively higher starting temperature, thus resulting in a lesser amount of feed water being purified within the predetermined amount of time when the starting temperature of said feed water is relatively low. A person having ordinary skill in the art would recognize that configuring the controller to account for the starting temperature of the feed water, i.e. by configuring the controller to activate additional heating elements (Peltier devices) when the starting temperature of the feed water is relatively low, and configuring the controller to deactivate additional heating elements (Peltier Devices) when the starting temperature is relatively high, the controller would be made able to compensate for feed water temperature so as to achieve a minimum desired amount of water purification within the predetermined amount of time when the starting temperature of the feed water is low, while avoiding unnecessary excess energy use when the starting temperature is high.   
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Benz by configuring the controller to determine the amount of water to be purified (i.e. the amount of water that will be purified) in the predetermined amount of time further based on a temperature outside the frame of the water purification device, i.e. based on a starting temperature of the feed water before it enters the reservoir via inlet 226 and heat exchanger 210, in order to obtain a device having a controller which is capable of compensating for variations in said starting temperature of the feed water, i.e. by activating additional heating elements (Peltier devices) when said starting temperature is relatively low, and by deactivating additional heating elements (Peltier devices) when said starting temperature is relatively high. 
With regard to claim 12: Modified Benz teaches that the purification device thereof can be provided with electrical power via a set of solar cells (Benz: paragraph [0047]). This teaching by Benz would at least suggest to one of ordinary skill in the art providing the device of Benz with one or more solar panels (solar panels being panels which are comprised of solar cells) to provide electricity to the Peltier device, as well as to the heating elements (i.e. the additional Peltier devices).
If it were not implicit within modified Benz on the basis of the teachings in Benz paragraph [0047], it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Benz by adding one or more solar panels configured to provide electricity to the Peltier device and the heating elements (i.e. the additional Peltier devices), in order to provide electric power to the device of modified Benz in a manner in accordance with the express suggestions of Benz.
With regard to claim 13: Modified Benz further comprises: A feed water input channel to receive the feed water into the feed water reservoir 202 (Benz: Figure 2, paragraphs [0030]-[0032] and [0041]-[0042]); A feed water output channel configured to transfer at least a portion of the feed water (i.e. a brine portion) out of the water purification device (Benz: Figure 2, paragraphs [0030]-[0032] and [0041]-[0042]); a purified water output channel configured to transfer the purified water out of the water purification device (Benz: Figure 2, paragraphs [0030]-[0032] and [0041]-[0042]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz in view of Maier and Park as applied to claim 1 above, and further in view of in view of Hayes et al. (US 3,506,543), hereafter referred to as Hayes.
With regard to claim 4: In modified Benz, the controller if further configured to provide electricity to the Peltier device in a purification cycle of the water purification device (Benz: Paragraph [0020]).
Modified Benz is silent to a first valve configured to bring feed water into the feed water reservoir; and a second valve configured to transfer at least a portion of the feed water out of the feed water reservoir; wherein the controller is configured to close the first and second valves.
Hayes teaches a water purification device (Abstract, Column 1 Lines 10-25), the device comprising: A feed water reservoir (central well) 22 for storing feed water (pretreated urine) U (Figures 1 and 2, Column 2 Line 25-Column 3 Line 20); A water vapor chamber (gas/vapor space at the top of central well 22) for receiving water vapor (steam) generated from heating the feed water U in the feed water reservoir 22 (Figures 1 and 2, Column 3 Lines 1-62); A condensation chamber (condenser) 29 for receiving the water vapor and condensing the water vapor into purified water (condensate) (Figures 1 and 2, Column 3 Lines 1-72); A Peltier device (thermoelectric elements) 25 comprising a hot side (hot junction) 24 and a cold side (cold junction) 27, wherein the hot side 24 is for heating the feed water U into water vapor and the cold side 27 is for condensing the water vapor into purified water (Figures 1 and 2, Column 3 Lines 1-72); A first valve 21 for bringing feed water U into the pre-purified water reservoir 22 (Figures 1 and 2, Column 2 Line 59-Column 3 Line 43); A second valve 35 for transferring at least a portion of the feed water U out of the feed water reservoir 22 (Figures 1 and 2, Column 2 Line 59-Column 3 Line 43). A person having ordinary skill in the art would recognize that the inclusion of such first and second valves is advantageous, as such valves would allow a greater degree of control over the amount of feed water entering and exiting the feed water reservoir, as well as a greater degree of control over the time at which such entry and exit occurs, in comparison to a system lacking such valves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Benz in view of Hays by adding a first valve configured to bring feed water into the feed water reservoir, and a second valve configured to transfer at least a portion of the feed water out of the feed water reservoir, in order to provide the device of Benz with means of exercising a greater degree of control over the amount of feed water entering and exiting the feed water reservoir, as well as a greater degree of control over the time at which such entry and exit occurs,
Modified Benz remains silent to the controller being configured to close the first and second valves.
However, Hayes, which as discussed above, includes such first and second valves, explicitly suggests that an automatic control may be provided to automate the function of the device (Column 4 Lines 22-42). Furthermore, it is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Benz in view of Hayes by adding a controller for opening and closing the first and second valves, in order to automate the function thereof.
Modified Benz is silent to the controller being further configured to determine the amount of water to be purified (i.e. that will be purified) in the predetermined amount of time further based on a time elapsed since a beginning of the water purification cycle.
However, a person having ordinary skill in the art would consider such a configuration of the controller to be an obvious extrapolation of configuring the controller to make a determination that the amount of water that will be purified in a predetermined amount of time is below a threshold. In particular, a person having ordinary skill in the art would recognize that, when determining an amount of water that will be purified in a predetermined amount of time starting from the start of the water purification cycle, the controller would have to take into account the amount of time that has already elapsed at the point said determination is made in order to make an accurate determination of how much water will be purified in the predetermined amount of time. If the controller did not take into account the time that has already elapsed, it would make the determination with the implicit assumption that the predetermined amount of time begins at the time of making the determination, which of course, would cause the results of the determination to be different than it should be if the determination is to be made for a span of time starting with the beginning of the purification cycle.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Benz by further configuring the controller so as to determine the amount of water to be purified (i.e. that will be purified) in the predetermined amount of time further based on a time elapsed since a beginning of the water purification cycle, in order to obtain a controller which accurately determines the amount of water that will be purified in a predetermined span of time starting with the beginning of the purification cycle. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz in view of Maier and Park as applied to claim 13 above, and further in view of in view of Holtzapple et al. (US 2008/0083605), hereafter referred to as Holtzapple.
With regard to claim 14: Modified Benz is silent to the water purification device being a modular water purification device configured to connect to one or more other water purification devices in a cascade, wherein when the water purification device is configured as a first water purification device in the cascade, the feed water input channel of the water purification device is configured to receive the feed water from a source outside of the cascade, wherein when the water purification device is configured as a last water purification device in the cascade, the feed water output channel of the water purification device is configured to transfer at least a portion of the feed water to a reservoir outside of the cascade, and wherein when the water purification device is configured as a water purification device other than the first water purification device in the cascade, the feed water input channel of the water purification device is configured to connect to the feed water output channel of a previous water purification device in the cascade.
However, the arrangement of water purification evaporators in cascades is notoriously known in the art. For example, Holtzapple teaches a water purification evaporation system (abstract), the system comprising:
A plurality of modular water purification devices (evaporators) 20, the plurality of modular water purification devices 20 each comprising a pre-purified water input channel and a pre-purified water output channel;
Wherein the plurality of modular water purification devices (evaporators) 20 are connected to each other in a cascade;
Wherein the water input channel of a first water purification device 20a in the cascade is configured for receiving the pre-purified water (degassed feed) 12 from a source outside of the cascade;
wherein the pre-purified water output channel of a last water purification device 20d in the cascade is for transferring at least a portion of the pre-purified water to a reservoir outside of the cascade via line 16; 
And wherein the pre-purified water input channel of each water purification device 20b and 20c other than the first water purification device in the cascade is for connecting to the pre-purified water output channel of a previous water purification device in the cascade (Figure 1, abstract, Paragraph [0002], paragraphs [0058]-[0069]). Holtzapple teaches that evaporators arranged in cascades, like those of their invention, benefit from increased efficiency compared to evaporators that are not (paragraph [0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Benz in view of Holtzapple by configuring the water purification device of Benz as a modular water purification device configured to connect to one or more other water purification devices in a cascade, wherein when the water purification device is configured as a first water purification device in the cascade, the feed water input channel of the water purification device is configured to receive the feed water from a source outside of the cascade, wherein when the water purification device is configured as a last water purification device in the cascade, the feed water output channel of the water purification device is configured to transfer at least a portion of the feed water to a reservoir outside of the cascade, and wherein when the water purification device is configured as a water purification device other than the first water purification device in the cascade, the feed water input channel of the water purification device is configured to connect to the feed water output channel of a previous water purification device in the cascade, in order to obtain an efficient cascade system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,161,054. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a substantially identical water purification device.
The principle difference between the two claim sets is that the focus of independent claim 1 and many dependent claims in the present claim set is a temperature controller which is only recited briefly and more vaguely in dependent claim 16 of the ‘054 patent.
However, the limitations in the present claim regarding said temperature controller are merely elaborations on the functionality of the temperature controller as recited in dependent claim 16 of the ‘054 patent, i.e. said limitations in the present Application merely elaborate that the controller is configured to carry out particular abstract processes so as to function in a certain way. Furthermore, the functionality of the temperature controller (i.e. the configuration of said controller so as to achieve a particular function) is recited in the specification of the ‘054 patent with at least sufficient specificity so as to allow one of ordinary skill in the art to extrapolate the functionality (particular configuration) recited in the claims of the present application (see Column 9 Lines 5-20).
In view of the above, the claims of the present Application would be obvious to one of ordinary skill in the art over the claims of the ‘054 patent.

Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if the double patenting rejections set forth above were overcome, i.e. by filing a terminal disclaimer.
Claim 8 is drawn to a water purification device.
The closest prior art of record is Benz et al. (US 2018/0305222), hereafter referred to as Benz, modified in view of Maier (DE 3539086; English language translation obtained from Espacenet) and Park et al. (US 2012/0061229), hereafter referred to as Park, as described in the 103 rejection of claims 1 and 7 set forth above.
	In modified Benz, the feed water reservoir 202 is configured as an open bowl encompassed by an upper portion of the frame 220 (Benz: Figure 2, paragraphs [0030]-[0034], [0038], [0040]).
However, modified Benz is silent to “the upper portion of the frame [being] made of a material that is transparent to sunlight to allow the sunlight to reach the feed water reservoir to heat [[
There is no teachings suggestion or motivation in Benz, Maier, or Park which would lead one of ordinary skill in the art to modify Benz such that the upper portion of the frame were made of material that is transparent to sunlight to allow the sunlight to reach the feed water reservoir to heat the feed water. There is no prior art of record which cures the deficiencies of Benz, Maier, and Park.
In view of the above, claim 8 and its dependents, claims 9-11, are novel and non-obvious over the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772